TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00300-CV



             SSC Wimberly Operating Company, LP; and San Marcos Nursing
                          and Rehab Center, Inc., Appellants

                                                  v.

          Texas Department of Aging and Disability Services; and Adelaide Horn,
          Individually and in her Official Capacity as Commissioner of The Texas
                  Department of Aging and Disability Services, Appellees



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
  NO. D-1-GN-08-002661, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                              MEMORANDUM OPINION


               The appellants have filed a motion to dismiss the instant appeal because the district

court’s order granting summary judgment does not dispose of all parties and all issues and, therefore,

is not ripe for appeal. Appellees have filed a response in opposition. Our review of the trial court’s

judgment underlying this appeal confirms that it is not a final judgment because it

does not dispose of all parties. We therefore grant the appellants’ motion and dismiss the appeal.

Tex. R. App. P. 42.1(a)(1).
                                          __________________________________________

                                          Jan P. Patterson, Justice



Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellants’ Motion

Filed: August 20, 2009




                                             2